Citation Nr: 0736657	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  05-25 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD), to include as secondary to a service-
connected disability.  

2.  Entitlement to service connection for hypertension, to 
include as secondary to a service-connected disability.  

3.  Whether new and material evidence has been submitted to 
reopen the veteran's service connection claim for lupus, to 
include as secondary to herbicide exposure.  

4.  Entitlement to a disability rating in excess of 30 
percent for weakness of the right upper extremity secondary 
to a cerebrovascular accident.  

5.  Entitlement to a disability rating in excess of 20 
percent for weakness of the right lower extremity secondary 
to a cerebrovascular accident.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which, in part, denied the veteran service connection 
for hypertension and a psychiatric disability claimed as 
anxiety, and granted the veteran service connection, with 10 
percent initial ratings effective from February 1, 2003, for 
residuals of a stroke with weakness of the right upper 
extremity and of the right lower extremity.  The veteran 
subsequently initiated and perfected appeals of these 
determinations.  

This appeal also arises from an August 2005 rating decision, 
which found new and material evidence had not been submitted 
to reopen the veteran's service connection claim for lupus, 
to include as secondary to Agent Orange exposure.  The 
veteran also subsequently initiated and perfected an appeal 
of this determination.  

The Board notes that during the pendency of this appeal, he 
was awarded increased initial ratings, to 20 percent for the 
right lower extremity and to 30 percent for the right upper 
extremity, both effective from February 1, 2003, for his 
residuals of a cerebrovascular accident.  However, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, these matters remain in appellate status.  

In August 2007, the veteran personally testified at the RO 
before the undersigned.  A transcript is associated with the 
claims file.

The issues of service connection for a psychiatric 
disability, whether new and material evidence has been 
submitted to reopen the veteran's claim for lupus, and an 
increased rating for a right lower extremity disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Competent evidence has not been presented establishing 
that the veteran's hypertension began during active military 
service or within a year thereafter, or was caused or 
aggravated by a service-connected disability.  

2.  The veteran's weakness of the right upper extremity, 
secondary to a cerebrovascular accident, is characterized by 
pain, numbness, and tingling of the right arm and shoulder, 
without more than slight limitation of motion, loss of 
strength, and loss of sensation.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred during active military 
service, may not be presumed to have been incurred therein, 
and was not the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2007).  


2.  The criteria for an initial rating in excess of 30 
percent for residuals of a cerebrovascular accident, to 
include weakness of the right upper extremity, have not been 
met.  38 U.S.C.A. §§ 38 C.F.R. §§ 4.3, 4.7, 4.27, 4.124a, 
Diagnostic Codes 8008, 8515 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial agency decision that is being appealed.  The 
RO's December 2003, August 2004, October 2005, and March 2006 
notice letters informed the veteran that he could provide 
evidence to support his claims, or the location of such 
evidence, and requested that he provide any evidence in his 
possession.  The notice letter notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send records pertinent to his claim, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  Similar letters were provided to the 
veteran in June 2005 and February 2007.  It is the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  The notice letter mailed to the veteran in March 
2006 addressed the Dingess requirements.  In any event, as 
the claims being considered in this decision are denied, any 
matter as to the assignment of a rating and/or effective date 
is moot.

Recognition is given to the fact that the complete VCAA 
notification was sent after the initial adjudication of the 
veteran's claim.  However, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Although full VCCA-complying notice was not provided 
prior to the initial adjudication of the claim, the veteran 
had ample opportunity to respond, supplement the record, and 
participate in the adjudicatory process after the notice was 
given, and the case was then readjudicated by the RO in the 
subsequent supplemental statements of the case.  See Mayfield 
v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, several VA 
medical examinations were afforded the veteran in June 2004, 
August 2004, April 2006, and February 2007.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records from the Columbia and Charleston VA medical centers, 
and the veteran has submitted all relevant private medical 
treatment records, or such evidence has been obtained by VA.  
Finally, an August 2007 personal hearing was provided him to 
set forth his contentions before the undersigned Acting 
Veterans Law Judge.  Significantly, neither the appellant nor 
his or her representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

I. Service connection - Hypertension

The veteran seeks service connection for hypertension, to 
include as secondary to a service-connected disability.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  Service connection may 
also be awarded for certain disabilities, such as 
hypertension, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2007).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

The Board observes that 38 C.F.R. § 3.310, the regulation 
concerning secondary service connection, was amended 
effective October 10, 2006.  See 71 FR 52744-47, (Sept. 7, 
2006).  The intent was to conform the regulation to Allen v. 
Brown, a U.S. Court of Appeals for Veterans Claims (Court) 
decision that clarified the circumstances under which a 
veteran may be compensated for an increase in the severity of 
an otherwise nonservice-connected condition caused by 
aggravation from a service-connected condition.  Any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.  See 38 C.F.R. § 3.310 (2007).  
As the revised version of 38 C.F.R. § 3.310 is more favorable 
to the veteran's claim, this version will be applied to his 
pending appeal.  When a law or regulation changes while an 
appeal is pending, the version most favorable to the claimant 
applies, absent legislative intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997).  

It appears the veteran's claims folder has been 
reconstructed, and the original folder, presumably including 
his service medical records, has been lost.  The RO attempted 
to obtain service records from supplemental sources such as 
the Surgeon General's Office, but no such records were 
available.  When a veteran's records have been lost or are 
otherwise unavailable, the Board has a heightened duty to 
explain its findings and conclusions and to carefully 
consider the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

The veteran's recent private and VA medical records confirm a 
current diagnosis of hypertension.  As no contrary evidence 
has been presented, a current diagnosis of hypertension is 
conceded by the Board.  The question remaining before VA is 
whether such a disability was incurred during active military 
service or within a year thereafter, or as secondary to a 
service-connected disability.  

In response to the veteran's claim, he was afforded a VA 
medical examination in August 2004.  At that time, he 
reported he had had high blood pressure for "5-10" years.  
This would establish onset of the veteran's hypertension no 
earlier than 1994, more than 25 years after service 
separation.  On VA examination in February 2007, the veteran 
again reported initial diagnosis of his hypertension in the 
"early 1990's."  The remainder of the medical evidence, 
both VA and private, does not suggest onset of hypertension 
prior to 1990.  At his August 2007 personal hearing, the 
veteran stated he was not diagnosed with hypertension until 
many years after service, possibly as late as 2000.  In the 
absence of any competent evidence suggesting the veteran's 
hypertension began during active military service, or within 
a year thereafter, or is otherwise related to a disease or 
injury incurred during active military service, service 
connection on a direct basis is not warranted.  The veteran 
has himself alleged on other occasions that his hypertension 
began during military service, but as a layperson, he is not 
capable of making medical conclusions; thus, his statements 
regarding causation are not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Concerning whether the veteran's service-connected diabetes 
mellitus either caused or aggravated the veteran's 
hypertension, a medical opinion on this question was obtained 
in August 2004.  After examining the veteran and considering 
his medical history, a VA examiner concluded that while a 
diagnosis of essential hypertension was warranted, this 
disability was "not considered secondary to his diabetes."  
As no competent evidence to the contrary has been presented, 
the Board finds the preponderance of the evidence to be 
against the award of service connection for hypertension as 
secondary to diabetes.  The veteran has himself alleged that 
his hypertension results from or is otherwise aggravated by 
his service-connected diabetes, but as a layperson, he is not 
capable of making medical conclusions; thus, his statements 
regarding causation are not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

In conclusion, the preponderance of the evidence is against 
the award of service connection for hypertension, as 
competent evidence has not been presented establishing that 
this disability began during active military service or 
within a year thereafter.  Additionally, the competent 
medical evidence of record suggests his service-connected 
diabetes is unrelated to his hypertension.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  



II. Increased rating - Weakness of the right upper extremity

The veteran seeks an initial rating in excess of 30 percent 
for weakness of the right upper extremity secondary to a 
cerebrovascular accident.  Disability evaluations are based 
upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2007).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 2002).  However, when the 
assignment of initial ratings is under consideration, the 
level of disability in all periods since the effective date 
of the grant of service connection must be taken into 
account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In 
cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2007).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2007). 

The veteran currently has a 30 percent initial rating, 
effective February 1, 2003, for his disability of the right 
upper extremity.  This rating has been awarded under 
Diagnostic Code 8008, for thrombosis of brain vessels.  This 
Code requires a 100 percent rating for 6 months, and an 
evaluation thereafter based on residuals.  In the present 
case, the RO has assigned, per 38 C.F.R. § 4.27, a hyphenated 
rating under Diagnostic Code 8515, for impairment of the 
median nerve.  This Code governs disabilities with 
manifestations such as the hand inclined to the ulnar side; 
the index and middle fingers more extended than normal; 
considerable atrophy of the muscles of the thenar eminence; 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective; absence of flexion of index finger 
and feeble flexion of middle finger; an inability to make a 
fist; the index and middle fingers remain extended; an 
inability to flex the distal phalanx of thumb; defective 
opposition and abduction of the thumb, at right angles to the 
palm; weakened wrist flexion; and pain with trophic 
disturbances.  For the major upper extremity, moderate 
incomplete paralysis warrants a 30 percent rating, and severe 
incomplete paralysis warrants a 50 percent rating.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8515 (2007).  As the veteran is 
right-handed, the criteria for the major upper extremity 
applies.  

The veteran was afforded initial VA neurological examination 
in June 2004, at which time he reported a history of 
cerebrovascular accident in July 2002.  Following recovery, 
his symptoms included numbness and tingling along his entire 
right side.  He described the sensation as if his extremities 
had "gone to sleep."  He stated these right-side 
neurological symptoms had been essentially stable since he 
recovered from his stroke.  On physical evaluation the 
veteran had very faint light touch sensation, with some 
decrease in perception, but he was able to discriminate 
between sharp and dull sensory response.  Some decrease in 
muscle strength was also noted in the right upper extremity.  
Posture and gait were normal, however, and no assistance 
devices were required by the veteran.  

Another VA medical examination was afforded the veteran in 
April 2006.  He reported chronic pain, weakness, and numbness 
all along the right side.  He used a cane to aid ambulation, 
and stated he was unable to walk without it.  His mobility 
was limited to a block and a half, according to his 
statements.  He took Celebrex and Flexeril for his pain, 
without relief.  He stated he was unable to drive or perform 
yard work.  However, he continued working 15-20 hours per 
week as a pastor.  On physical examination, the veteran had 
decreased sensation all along the right side of his body, 
including the right upper extremity.  Deep tendon reflexes 
were 2+ however at the elbow.  Strength on the right was 5-
/5, and no measurable atrophy of the upper extremity was 
observed.  Distal pulses were 2+, with no vascular disease 
noted.  

More recently, a VA medical examination was afforded the 
veteran in February 2007.  The veteran continued to 
experience right-side pain, numbness, and weakness.  He 
walked with a cane, and claimed he was unable to walk beyond 
a block and a half.  He stated he did not drive, and could 
not do work around his household.  On physical evaluation, 
his strength in the right upper extremity was 4/5, and 
sensation was decreased.  Range of motion of the shoulders 
included forward flexion to 180 degrees, abduction to 180 
degrees, and 90 degrees internal and external rotation.  All 
movement was with pain reported.  However, the examiner found 
no additional limitation of motion due to such factors as 
pain, fatigue, weakness, or lack of endurance following 
repeated use.  X-rays indicated mild osteoarthritis was 
present in both shoulders.  

The veteran has also received frequent VA and private medical 
treatment for his various disabilities, including his 
weakness of the right upper extremity and other residuals of 
his cerebrovascular accident.  However, the complaints noted 
on outpatient treatment do not differ significantly from 
those noted on the various VA examinations.  

At his August 2007 hearing, the veteran reported persistent 
pain, numbness, and loss of strength in the right upper 
extremity.  He stated such tasks as using a pencil resulted 
in additional weakness of the upper extremity, and he could 
not perform them for any extended length of time.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
an increased initial rating for his weakness of the right 
upper extremity secondary to a cerebrovascular accident.  The 
evidence of record does not suggest severe incomplete 
paralysis, as would warrant the next higher rating of 50 
percent.  According to the various VA examination reports, 
the veteran has near full range of motion of the right upper 
extremity, with loss of strength no worse than 4/5.  
Furthermore, while some loss of sensation has been noted, he 
still retained some light touch sensation and perception, and 
was able to discriminate between sharp and dull sensory 
response.  At his August 2007 hearing, the veteran stated he 
was still able to perform such tasks as use a pencil with his 
right hand, albeit for a limited period of time.  Overall, 
the evidence of record suggests no more than moderate 
incomplete paralysis of the median nerve, for which a 30 
percent initial rating, already assigned the veteran, was 
warranted.  Further, as range of motion of the shoulder has 
remained essentially full, a higher (40 percent) rating may 
not be assigned based on limitation of motion of the arm, 
which required limitation to 25 degrees from the side.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5200 (2007).  
Additionally, because the veteran has not displayed 
impairment equivalent to a higher initial rating for his 
right upper extremity disability at any time during the 
pendency of this appeal, a staged rating is not warranted in 
the present case.  See Fenderson, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's right upper extremity disability 
has itself required no extended periods of hospitalization 
since the initiation of this appeal, and is not shown by the 
evidence to present marked interference with employment in 
and of itself, as the veteran is remains employed at least 
part-time.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.  The 
veteran has not otherwise submitted evidence tending to show 
that his service-connected disability is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.

In conclusion, the preponderance of the evidence is against 
the award of an initial rating in excess of 30 percent for 
the veteran's weakness of the right upper extremity secondary 
to a cerebrovascular accident.  As a preponderance of the 
evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to a service-connected disability, is 
denied.  

Entitlement to an initial rating in excess of 30 percent for 
weakness of the right upper extremity secondary to a 
cerebrovascular accident is denied.  


REMAND

The veteran seeks service connection for a psychiatric 
disability, to include PTSD.  Service connection for PTSD 
requires medical evidence establishing a diagnosis of the 
disorder, credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2007).  The veteran has presented 
medical evidence from VA examiners verifying a current 
diagnosis of PTSD resulting from his claimed in-service 
stressor events.  However, the RO has not attempted to verify 
those events; thus, the Board finds that additional 
development is warranted.  

The veteran has claimed that while serving with the 1st 
Cavalry Division in Vietnam, he experienced combat with the 
enemy on several occasions beginning in January 1968.  See  
Veteran's statement received in August 2007.  Service 
personnel records confirm the veteran was transferred to 
Vietnam beginning 
May 10, 1967, and was indeed assigned to the 27th Maintenance 
Battalion, 1st Cavalry Division.  Additionally, he did not 
leave Vietnam until May 9, 1968, according to his records.  
Therefore, the veteran's claims of combat exposure beginning 
in January 1968 and continuing thereafter are at least 
plausible.  Since the evidence of record generally supports 
the possibility of combat exposure, VA must attempt to verify 
these stressors through appropriate channels.  See Pentecost 
v. Principi, 16 Vet. App. 124 (2002) (Court held the Board 
had erred by requiring corroboration of the appellant's 
actual physical proximity to (or firsthand experience with) 
and personal participation in the claimed rocket attacks).

VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  This 
duty includes obtaining pertinent service records identified 
by the veteran or which would help substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  In light of 
the additional details provided by the veteran regarding his 
claimed in-service stressors, VA must make an attempt to 
contact military authorities and verify these events.  

Next, the veteran seeks to reopen his service connection 
claim for lupus, to include as secondary to Agent Orange 
exposure.  Service connection for lupus was denied within a 
September 2002 rating decision, and the veteran was informed 
that same month.  As the veteran did not file a timely notice 
of disagreement regarding this determination, it is final.  
See 38 U.S.C.A. § 7105 (West 2002).  

The Board notes that the RO has at times, such as within the 
March 2007 supplemental statement of the case, characterized 
the issue on appeal as entitlement to service connection for 
lupus as secondary to herbicide exposure.  Presumably, this 
characterization of the issue reflects the fact that the 
theory of herbicide exposure resulting in the veteran's lupus 
was not explicitly considered within the prior September 2002 
rating decision.  Nevertheless, the Court has held that a new 
theory of entitlement does not constitute a new claim.  
Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  Therefore, 
the Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claims and to adjudicate 
the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. 
App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995)).  

That said, during the pendency of this appeal, the Court, 
found that in the context of a claim to reopen a previously 
denied claim for service connection, VA's duty to notify 
requires VA to look at the bases for the denial in the prior 
rating decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  See Evans v. 
Brown, 9 Vet. App. 273, 283 (1996) (holding evidence is 
material if it is relevant to and probative of an issue that 
was a specified basis for the last final disallowance), 
overruled, in part, on other grounds by Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998); Anglin v. West, 203 F.3d 1343, 
1347 (Fed. Cir. 2000) (stating that Hodge left intact the 
requirement that the evidence must be relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).

The Board observes that the notice obligation pursuant to 
Kent v. Nicholson does not modify the requirement that VA 
must provide a claimant notice of what is needed to 
substantiate each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim.  
Such notice has not been afforded the veteran in the present 
case.  While the veteran was afforded several VCAA notice 
letters, none of these letters specifically described what 
evidence would be necessary to substantiate the element or 
elements required for service connection and that were found 
insufficient in the prior final denial.  As such, the VCAA 
notice provided to the appellant was legally insufficient in 
this case, and a remand is necessary to allow the RO the 
opportunity to ensure that a corrective VCAA notice is sent 
to the appellant that is in compliance with the guidance set 
forth by the Court in Kent v. Nicholson and Dingess/Hartman 
v. Nicholson, supra.  

Finally, the veteran testified at his August 2007 personal 
hearing that he had recent surgery on his right knee at 
Trident Medical Center, a private facility.  Evidence of this 
medical treatment is clearly pertinent to his pending 
increased rating claim for weakness of the right lower 
extremity secondary to a cerebrovascular accident.  VA is 
obligated to notify a claimant of any information or medical 
or lay evidence, not previously provided to VA, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103 
(West 2002).  VA is also obligated to make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2007).  This duty includes obtaining pertinent medical 
records identified by the veteran.  38 U.S.C.A. § 5103A(b) 
(West 2002 & Supp. 2007).  However, the veteran is put on 
notice that VA is unable to obtain his private medical 
records without his cooperation and authorization.  He may 
also obtain and submit such records himself.  



Accordingly, the case is REMANDED for the following action:

1.  The RO must attempt to corroborate the 
veteran's claimed stressor through the 
appropriate channels, to include the U.S. 
Army and Joint Services Records Research 
Center (JSRRC).  The RO must provide the 
JSRRC with all pertinent information, to 
include copies of personnel records, units 
of assignment, and stressor statements.  
The JSRRC should verify whether the 
veteran's unit came under enemy attack in 
January 1968.  If these events cannot be 
verified, that outcome should be stated.  

2.  The RO should take appropriate steps 
to contact the appellant and obtain the 
names and addresses of all private medical 
care providers not yet of record who 
treated the veteran for his right knee 
disability since the initiation of this 
appeal.  Of particular interest are all of 
the veteran's medical records from Trident 
Medical Center.  After obtaining proper 
authorization, all treatment records not 
already on file should be obtained and 
associated with the claims file.  If the 
RO does not receive a response to requests 
for records from any of the private 
sources identified by the appellant, he 
should be so notified and informed that he 
may obtain and submit any pertinent 
private records.  

3.  The RO should ensure that all 
development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the appellant of the 
provisions of the VCAA.  The appellant 
should be informed, based on the last 
final denial of his claim for 


service connection for lupus, to include 
as secondary to herbicide exposure, of the 
specific information and evidence not of 
record (1) that is necessary to reopen his 
claims; (2) that VA will seek to obtain; 
and (3) that the appellant is expected to 
provide.  The appellant should also be 
advised to provide any evidence in his 
possession that pertains to the claim.  
Lastly, the appellant should be informed 
that a disability rating and an effective 
date for the award of benefits will be 
assigned if service connection is awarded.  

4.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, the RO should then 
adjudicate the veteran's pending claims in 
light of any additional evidence added to 
the record.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


